Hall, J.
The court properly overruled the motion to quash the information. Section 1274, Revised Statutes, as amended in 1883 (Laws 'of 1883, p. 76), is as follows: “If any person shall carry concealed, upon or about his person, any deadly or dangerous weapon, or shall go into any church or place where people have assembled for religious worship, or into any school room or place where people are assembled for educational, literary or social purposes, or to any election precinct on any election day, or into any court room during the sitting of court, or into any other public assemblage of persons met for any lawful purpose, other than for militia drill or meetings, called .under the militia law of this state, having upon or about his person any kind of fife arms, bowie knife, dirk, dagger, slung-shot, or other deadly weapon, or shall, in the presence of one or more persons, exhibit any such weapon in a rude, angry, or threatening manner, or shall have or carry any such weapon upon or about his person when intoxicated or under the influence of intoxicating drinks, or shall directly or indirectly sell or deliver, loan or barter to any minor any such weapon, without the consent of the parent or guardian of such minor, he shall, upon conviction, be punished by a fine of not less than twenty-five nor more,” etc.
By this statute several distinct offences are created. The first offence, thus made, is the carrying by one, concealed upon or about his person, of any deadly or dangerous weapon. The general language used by the statute in defining that offence is not qualified or limited by the subsequent language of the statute as to particular weapons, because such subsequent language applies solely to the different offences created and defined by it, and not to the offence, already created and defined. The carrying by one, concealed upon or about his person, of any deadly or dangerous weapon whatever, whether mentioned in the subsequent part of the statute or *402not, or whether of the kinds so mentioned or not, is the offence made by the statute. It is not expressly stated in the bill of exceptions that the defendant here was a witness in the case of the State v. Henderson for Henderson. Such fact is, however, clearly inferable from the record herein. And we shall assume such to be the fact.
“ A witness will not be compelled to answer any question the reply to which would supply evidence by which he could be convicted of a criminal offence.” Wharton on Grim. Evid., sect. 463.
But in the case of the State v. Henderson, the defendant here, volunteered his testimony, in behalf of Henderson, concerning the transaction under investigation. Having voluntarily, as a witness for Henderson, given an account of that transaction, a transaction by reason of which he stood then charged, by a separate information, with the same offence as that for which Henderson was on trial, he could not decline a cross-examination on the ground that it would expose him to a criminality, growing out of that same transaction. He had volunteered an account of the transaction, by reason of which Henderson and he both stood separately charged, and he was subject to a full and complete cross-examination as to his account of said transaction. By giving an account of said transaction the defendant waived his right to refuse to . testify concerning it. Wharton on Crim. Evid., sect. 470, and cases cited.
The charge against the defendant is that of carrying concealed upon his person a certain deadly and dangerous weapon, to-wit, a pair of metal knucks. The charge is of carrying the weapon concealed upon his person. The question whether the weapon in proof was or was not a deadly or dangerous weapon could, therefore, in no way have depended upon the manner in which it was used, or the intent with which it was carried, unless it was carried in the necessary defence of his person, as. provided by section 1275, Revised Statutes, of which there is no pretense in this case ; but the question neces*403sarily depended upon the character alone of-the weapon. In this case, therefore, the question whether the “brass knucks” in proof were or were not a deadly or dangerous weapon was a question of law for the court, and not a question of fact for the jury. Bishop on Statutory Crimes, sectionl320, and-cases cited; 1 Bishop on Criminal Law, section 198.
The record contains no further description of the 4 4 knucks ” in proof than that they were 44 a pair of brass knucks.” In holding that “apair of brass knucks” is a dangerous weapon within the meaning of our statute the court committed no error.
The first instruction given for the state limited the commission of the offence to any time since July 1, 1883, instead of a year prior to the filing of the amended information, to-wit, twelfth day of November, 1883. It was, of course, error to instruct the jury that they might find the defendant guilty of an offence committed between the filing of the amended information and the trial. The instruction given was open to that construction. The error, under the facts of the case, was, however, immaterial. The evidence related wholly to one ■offence, committed in October 1883. The error in the instruction, therefore, did the defendant no harm.
» The second instruction asked by the defendant was properly refused by the court. By that instruction the jury were told to find the defendant not guilty if they had a reasonable doubt of the concealment of the weapon upon the defendant’s person. The defendant was entitled to an instruction relative to the consequences of a reasonable doubt as to his guilt on the whole evidence in the case, but the defendant had “no1 right to single out each material fact necessary to be found, and ask the court to direct the jury that, if they have a reasonable doubt as to the existence of such fact, they must acquit.” The instruction given for the state properly submitted the question of the concealment of the weapon to the jury, and also the effect of a reasonable doubt of the defendant’s guilt on the whole evidence.
*404In my opinion the case was fairly tried and the judgment should be affirmed. But in the opinion of the other judges, the court erred in admitting the evidence of the statement forced from defendant, against his objection and protest, in the trial of the case of the State v. Henderson, and for that reason the judgment ought to be reversed and the cause remanded. The views of the other judges upon this point are expressed in , their separate opinion.
In accordance with their opinion it is ordered that the judgment be reversed and the cause remanded.